Per Curiam.

In our opinion, the Court of Appeals properly denied the writ but not necessarily for the reasons stated, i.e., that no property of relator was “taken” within the meaning of Section 19, Article I of the Constitution of Ohio.
*77Under the recent decisions of this court in State, ex rel. Central Service Station, Inc., v. Masheter, Dir. of Hwys., 7 Ohio St. 2d 1, 218 N. E. 2d 177, and State, ex rel. Sibarco Corp., v. City of Berea, 7 Ohio St. 2d 85, 218 N. E. 2d 428, a writ of mandamus must not be issued where there is a plain and adequate remedy in the ordinary course of the law. Whatever remedy relator might have should have been asserted in the Court of Common Pleas of Franklin County by an appropriate form of action — mandatory injunction or statutory mandamus.
The judgment of the Court of Appeals in denying the writ is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O ’Neill, Schneider and Brown, JJ., concur.